Case 2:20-cv-06449-ODW-PD Document 4 Filed 07/20/20 Pagelof1 Page ID #18

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Todd M. Friedman (SBN 216752)

Adrian R. Bacon (SBN 280332)

Meghan E. George (SBN 274525)

LAW OFFICES OF TODD M., FRIEDMAN, P.C.
21550 Oxnard St., Suite 780

Woodland Hills, CA 91367

Phone: 323-306-4234

tfriedman@toddflaw.com

ATTORNEY(S) FOR: Plaintiff, TERRY FABRICANT

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

TERRY FABRICANT, individually and on behalf
of all others similarly situated,

Plaintiff(s),

Vv.
ALLFI INC., and DOES 1 through 10, inclusive,
and each of them,

Defendant(s)

CASE NUMBER:

 

 

CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
(Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for

TERRY FABRICANT

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY
TERRY FABRICANT

ALLFI INC.

July 20, 2020

 

CONNECTION / INTEREST

PLAINTIFF

DEFENDANT

/s/Todd M. Friedman

 

Date Signature

Attorney of record for (or name of party appearing in pro per):

Plaintiff, TERRY FABRICANT

 

 

CV-30 (05/13)

NOTICE OF INTERESTED PARTIES
